SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K X ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended September30, 2011 or TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File Number 0-23212 Telular Corporation (Exact name of registrant as specified in its charter) Delaware 36-3885440 (State or other jurisdiction of (I.R.S. employer incorporation or organization) identification no.) 311 South Wacker Drive, Suite 4300, Chicago, Illinois 60606-6622 (Address of principal executive offices and zip code) (312) 379-8397 (Registrant's telephone number, including area code) Securities registered pursuant to 12(b) of the Act: Title of Each Class Name of each exchange on which registered Common Stock, $.01 Par Value The NASDAQ Stock Market LLC Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes [] No [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes [] No [X] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X ] No [] Indicate by check mark whether the issuer has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [X ] No [] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange. Large accelerated filer[] Accelerated filer[X] Non-accelerated filer[] (Do not check if a smaller reporting company) Smaller reporting company[] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes [] No [ X ] As of March 31, 2011, the aggregate market value of the voting stock held by non-affiliates of the registrant was approximately $99,776,206 (based upon the closing sales price of such stock as reported by The NASDAQ Stock Market LLC on such date).The number of shares outstanding of the registrant's Common Stock as of December 5, 2011, the latest practicable date, was 15,180,504 shares. DOCUMENTS INCORPORATED BY REFERENCE Certain portions of the Proxy Statement to be filed with the Securities and Exchange Commission within 120 days after the close of the registrant's fiscal year ended September30, 2011 are incorporated by reference in PartIII of this Form10-K. 1 FORWARD LOOKING INFORMATION This report contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. Statements regarding expectations, including performance assumptions and estimates relating to capital requirements, as well as other statements that are not historical facts, including statements beginning with the words “estimate”, “project”, “intend”, “expect”, “believe”, “target” and similar expressions, are forward-looking statements. These statements reflect management’s judgments based on currently available information and involve a number of risks and uncertainties that could cause actual results to differ materially from those in the forward-looking statements. With respect to these forward-looking statements, management has made assumptions regarding, among other things, customer growth and retention, pricing, operating costs and the economic environment.The following include some but not all of the factors that could cause actual results or events to differ materially from those anticipated: · our ability to keep pace with technology changes and meet the needs of our customers; · our ability to develop and introduce new products and to reduce the costs to produce existing products; · whether and when products from our investments in research and development of new products are realized; · the availability of resources to conduct research and development; · the impact of unfavorable economic events, including competitive pricing pressure in our target markets, on sales of our products; · our ability to successfully increase the focus of our production, marketing and sales efforts to the machine-to-machine (“M2M”) market; · our reliance on third parties to manufacture our products and components for our products; · the availability of raw materials and other materials needed for our products; · the availability and lack of interruption of service on the cellular networks upon which our products and services are dependent; · our relationships with our customers, including our ability to maintain our significant customers and our exposure to the credit worthiness of our significant customers, including ADT; · our ability to sustain profitable operations and to obtain the funding we need to operate our business; · the impact of litigation on our business and financial condition; · our ability to manage costs by accurately forecasting our needs; · our ability to ensure that quality control procedures are enforced and effective; · the impact on our business oflong sales cycles for our products; · the impact of volatility in the developing markets in which we operate; · our ability to successfully manage any problems encountered in connection with any potential future acquisitions; · the impact of Delaware law and our charter documents on transactions that could be beneficial to common stockholders; · the impact on our stock price of volatility of our operating results and sales of common stock issuable on the exercise of options and warrants; and, · an interruption of our Telguard service by a failure of the Telguard Message Center software systems could be harmful to our business relationships and revenue stream. In addition to the foregoing, forward-looking statements are found throughout Management’s Discussion and Analysis.You should not place undue reliance on forward-looking statements, which speak only as of the date of this report. Except as required by law, Telular is not obligated to publicly release any revisions to forward-looking statements to reflect events after the date of this report or unforeseen events. Other risks and uncertainties are discussed in Item 1A of this Annual Report on Form 10-K. 2 WHERE YOU CAN FIND MORE INFORMATION We file annual, quarterly and current reports, proxy statements and other information with the Securities and Exchange Commission (the “SEC”). You can inspect, read and copy these reports, proxy statements and other information at the SEC’s Public Reference Room at treet, N.E., Washington, D.C. 20549. You can obtain information regarding the operation of the SEC’s Public Reference Room by calling the SEC at 1-800-SEC-0330. The SEC also maintains a Web site at www.sec.gov that makes available reports, proxy statements and other information regarding issuers that file electronically. We make available free of charge through a link on our website (www.telular.com) our Code of Ethics, Audit Committee Charter, Compensation Committee Charter, Nominating and Governance Committee Charter, as well ascopies of materials we file with, or furnish to, the SEC. By referring to our website, we do not incorporate our website or its contents into this Annual Report on Form 10-K. 3 PART I (Dollars in Thousands, Except Per Share Data) ITEM 1.BUSINESS OVERVIEW Telular Corporation (“Telular”) develops products and services that utilize wireless networks to provide data connectivity among people and machines. Telular’s software-as-a-service (“SaaS”) offerings are created through Telular’s competence in developing complex software systems and cellular electronics that utilize the data transport capabilities of today’s commercial wireless networks. To enable these services, Telular is a significant reseller of such commercial wireless services. Telular was established in 1986 when it acquired the intellectual property rights for its cellular terminal technology. Today, it creates solutions based on the development of multi-faceted software systems that work with specialized wireless terminals to provide integrated event monitoring and reporting services for M2M applications.M2M applications typically involve outfitting equipment with sensors and remotely reading those sensors to monitor or control such equipment in areas such as supply chain management, security monitoring, vehicle tracking and many other commercial and industrial situations. Telular’s substantial experience with wireless networking evolved from its original focus on developing fixed wireless products for use in North America and in developing countries around the world. COMPANY STRATEGY Strategically, Telular is focused on M2M market segments in which Telular can create a differentiated service offering which will allow it to earn recurring revenue as opposed to the non-recurring revenue generated by a one-time product sale. Telular’s Telguard solution supports residential and commercial security dealers and generates a majority of Telular’s revenue.The Telguard solution includes a specialized terminal unit that interfaces with commercial security control panels and then communicates with Telular’s event processing servers to provide real-time transport of alarm signals from residential and commercial locations to an alarm company’s central monitoring station.Alarm monitoring companies purchase the products and cellular service from Telular or distributors and resell them to end users in order to provide wireless conveyance of alarm signals, which were historically sent over traditional wireline phone networks.While Telular’s Telguard solution can function as a backup to a traditional telephone line, it is more commonly used as the primary means for the transmission of alarm signals as end users eliminate traditional phone lines in favor of voice-over-IP (“VoIP”) connections and cellular telephones. Telular’s TankLink solution combines a specially designed cellular communicator, wireless data services and a web-based application into a single offering which allows end-users to remotely monitor the level of product contained in a given tank vessel. Telular’s cellular communicator interfaces with a variety of commercially available sensors and conveys the level-reading of those sensors to our event processing servers.This information commonly feeds a vendor managed inventory (“VMI”) program that improves the efficiency and timeliness of product delivery, while optimizing the amount of product held by customers at any given time. Many of Telular’s existing TankLink systems are installed in fuel and lubricant tanks.Additional market segments served include industrial chemicals, food additives and waste water treatment. In its Telguard and TankLink service lines, Telular embeds wireless data services in its solutions.Telular is able to resell and service its customers through agreements it has negotiated with major wireless network operators in the United States.Management believes Telular’s status as a wireless data reseller and service provider represents an advantage over a number of its competitors because we are able to offer this as an embedded service within our products and we have a high volume of subscribers to achieve economies of scale as a wireless service provider. Historically, Telular has manufactured and sold fixed cellular terminals (“FCTs”). The FCT business targeted both commercial and residential consumers, who used FCTs for voice, fax, and Internet access over wireless networks.Telular has deemphasized its FCT business over the past several years since it is a one-time product sale and generates no recurring revenue. The FCT business has undergone significant competition from non-U.S. companies and it is subject to substitution by smartphones, which can be configured to tether computers and data devices to cellular networks, thereby eliminating the need for a separate FCT device. Telular operates as a single-segment enterprise for financial reporting purposes.For financial information about geographic areas, see “Note 15. Major Customers” and “Note 16. Export Sales” to the consolidated financial statements of Telular set forth in Item 8 of this Form 10-K. 4 GEOGRAPHICAL MARKETS Telguard products and service are currently sold only in the United States, although Telular is continuing its efforts to expand service to other North American countries during fiscal 2012. Currently, the vast majority of M2M tank applications served by Telular are located within the United States, with some fiscal year 2011 sales to Latin America.Within the United States, these installations span the entire country and Telular expects to expand the number of tanks it monitors in Latin America during 2012, as well as possibly expanding into Europe and South America, where it has strong relationships with the leading wireless carriers. Telular has FCT sales in North and South America, but also has had sales in Africa, Asia and the Middle East. In total, 99% of Telular’s revenues are derived from customers within the United States. TECHNOLOGY Integral to our success is our experience in processing data messages over the cellular networks. Our data processing center is able to process hundreds of thousands of messages effectively and on a real-time basis each day, which is critical for our customers, particularly within the security space.Also critical to our success is the ability to develop new products and features that may become necessary as new applications are developed or are otherwise considered desirable by the markets that we serve.We can also leverage our technical knowledge related to event-driven software systems, cellular transceiver devices and the resale of cellular data services to develop new products and services to serve other M2M vertical markets. RESEARCH AND DEVELOPMENT AND PRODUCT LINES Our Telguard and TankLink M2M solutions operate in conjunction with real-time, transaction processing servers which receive data, transform the data, and immediately present the result to our customers.The M2M tank level monitoring and Telguard security solutions are a combination of hardware product design along with software system design.In both cases, the software system is capable of high-volume, real-time transaction processing of mission critical data (security alarms and tank fill levels).Such integrated hardware and software system solutions will be the focus of our research and development activities going forward and can be further applied to event monitoring opportunities in other vertical markets. Because our products operate on a coordinated basis with wireless phone networks, Telular works closely with major carriers to certify our products on their networks.Based on this need to work closely with the major wireless phone carriers, Telular has developed strong working relationships with these carriers as customers and solution partners. Research and development activities funded by Telular for the years ended September 30, 2011, 2010, and 2009, were $2,623, $3,010, and $2,974, respectively, and are included in engineering and development expense. There are no customer sponsored research and development activities included in any of those years. The following details areas of product delivery and research during fiscal 2011 and anticipated in fiscal 2012. Telguard - Telular’s engineering team continues to update the Telguard product and service portfolio by addressing the growing demand for interactive capability in the security market.In fiscal 2011, Telular launched new features, such as Telguard Interactive Services which let end users remotely arm and disarm their security systems. In addition, we launched Telguard Voice which allowed security dealers to speak with their end user customers in the event that an alarm condition was triggered. Perhaps the most significant development activity was the conversion of a majority of our hardware product lines to 3G capability. While 3G service will launchin early fiscal 2012, most of the development was accomplished in fiscal 2011.Product innovation within this space is important for the long-term success of Telguard and we expect to continue to enhance our Telguard software platform and underlying hardware products going forward. TankLink – The fiscal 2009 acquisition of TankLink Corp. (formerly known as SupplyNet Communications, Inc.) brought Telular a successful wireless communicator product line for tank level monitoring. In early fiscal 2011, the acquisition of TankLink end-user accounts from our key value added reseller, SmartLogix, Inc., gave Telular more direct control over the TankLink end users as well as improved profitability. Enhancements to the TankLink software platform, TankData Online, have been made during 2011.Telular plans to further enhance both the software platform and the hardware product during fiscal 2012 to support a wider array of applications. 5 Other M2M Solutions – During 2011, Telular evaluated a number of vertical and sub-vertical M2M markets to determine the viability of creating or acquiring a product and/or service in these markets.While Telular did not move forward with any such solutions, it will continue to examine growth possibilities and new solutions in the M2M market space. SALES, MARKETING SERVICE AND SUPPORT Domestic Sales In the United States, Telular markets Telguard products and services through an Atlanta-based inside sales group. Telguard customers are security equipment distributors, who sell to independent security dealers, and larger security service dealers to which Telular sells on a direct basis, totaling approximately 2,700 customers. Telular also utilizes a number of manufacturer’s representatives to provide local sales support for the Telguard products. Telular’s TankLink solutions are sold through a small, Chicago-based sales team which sells directly to large customers and supports key Value Added Resellers (“VARs”), which sell to smaller customers. In addition, Telular has a contractual arrangement with SmartLogix, Inc. to be the exclusive sales agent for TankLink products and services to users in the fuel and lubricant market. A majority of our unit volume is obtained through this sales agency agreement.For fiscal years 2011, 2010 and 2009 Telular’s domestic revenues were $50,215 (99%), $46,650 (99%) and $46,218 (98%) of total revenues, respectively. International Sales Our international sales team is based in Miami and covers key markets such as Latin America.These markets include significant cellular carrier customers in countries such as Mexico. Currently, the international sales team is focused on expanding TankLink in Mexico, Latin America, South America and Europe. In fiscal years 2011, 2010 and 2009 Telular’s international revenues were $283 (1%), $704 (1%) and $976 (2%) of total revenues, respectively. Service and Support Telular believes that providing customers with comprehensive product service and support is critical to maintaining a competitive position in the M2M service industry. Telular offers warranty and repair service for its products through three primary methods: (1) advance replacement kits shipped with orders, (2) in-house service and technical support, and (3) authorized third-party service centers. MAJOR CUSTOMERS In fiscal 2011, Telular derived 37% of its total revenues from ADT, a major U.S. securities systems provider. Telular has executed a supply agreement with ADT that dictates terms and conditions related to the sale of products or service to ADT, but there are no minimum purchase commitments placed upon ADT.The original agreement had a 12 month term with automatic renewals for 12 month periods unless either party provides written notice of termination more than 90 days before expiration. MANUFACTURING Telular’s products are manufactured by contract manufacturers in China and the United States and are tested with proprietary testing suites that Telular creates and provides to these manufacturers. We also conduct comprehensive quality control and quality assurance surveillance during the manufacturing process. Telular contracts directly with a number of key suppliers to buy certain, critical components of its products, including cellular transceiver modules. EXECUTIVE OFFICERS The executive officers of Telular and their ages as of December 14, 2011 are as follows: Name Age Position Joseph A. Beatty
